In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-15-00233-CV


                        IN THE INTEREST OF K.N.M.M., A CHILD

                            On Appeal from the 100th District Court
                                   Donley County, Texas
               Trial Court No. DCPS-14-7079, Honorable Stuart Messer, Presiding

                                       July 13, 2015

                             MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


         Appellant, B.D.M., the father of K.N.M.M. appeals the trial court’s judgment

terminating his parental rights to K.N.M.M. B.D.M.’s appointed counsel has filed a brief

in conformity with Anders v. California rendering his professional opinion that any issue

that could be raised on appeal is frivolous and without legal merit. See 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). B.D.M.’s counsel avers that he has zealously

reviewed the record in this matter and can find no arguable points of appeal. Counsel

has filed a motion to withdraw and provided B.D.M. with a copy of the brief. Further,

counsel has advised B.D.M. that he has the right to file a pro se response to the Anders

brief.   The Court has likewise advised B.D.M. of this right.         Additionally, B.D.M.’s
counsel has certified that he has provided appellant with a copy of the record to use in

preparation of a pro se response. See Kelly v. State, 436 S.W.3d 313, 321-22 (Tex.

Crim. App. 2014). B.D.M. has not favored the Court with a response.


       This Court has long held that an appointed attorney in a termination case might

discharge his professional duty to his client by filing a brief in conformity with the Anders

process. See In re A.W.T., 61 S.W.3d 87, 88-89 (Tex. App.—Amarillo 2001, no pet.).

Likewise, other intermediate appellate courts have so held. See Sanchez v. Tex. Dep’t

of Family and Protective Servs., No. 03-10-00249-CV, 2011 Tex. App. LEXIS 2162, at

*1 (Tex. App.—Austin March 24, 2011, no pet.) (mem. op.); In re L.K.H, No. 11-10-

00080-CV, 2011 Tex. App. LEXIS 1706, at *2-4 (Tex. App—Eastland March 10, 2011,

no pet.) (mem. op.); In re D.D., 279 S.W.3d 849, 849-50 (Tex. App.—Dallas 2009, pet.

denied); In re D.E.S., 135 S.W.3d 326, 326-27 (Tex. App.—Houston [14th Dist.] 2004,

no pet.).


       We have conducted our own review of the record in this matter and have come to

the conclusion that there are no arguable points of appeal. See In re A.W.T., 61 S.W.3d

at 89. We, therefore, grant counsel’s motion to withdraw. We remind counsel that

B.D.M. has the right to file a pro se petition for review with the Texas Supreme Court.

Finally, having found no arguable points of appeal requiring reversal, we affirm the

judgment of the trial court.



                                                         Mackey K. Hancock
                                                              Justice




                                             2